El Juez Presidente Su. Hernández,
emitió la opinión del tribunal.
Presentada demanda ante la Corte de Distrito de Guayama por Víctor Gutiérrez Ortiz contra Miguel Nogueras, como al-bacea testamentario de Isidro Bivera, en reclamación de $1,200 en concepto de honorarios por servicios profesionales que el demandante como médico había prestado al difunto Bivera, recayó sentencia en 14 de junio de 1913, por la que el expresado albacea fué condenado a pagar al Gutiérrez Ortiz la suma de $500 sin especial condenación de costas.
Contra dicha sentencia estableció la representación del de-mandado Miguel Nogueras recurso de apelación para ante esta Corte Suprema, y después de haber radicado en secretaría la correspondiente transcripción de autos, formuló alegato escrito en apoyo del recurso sin que el demandante apelado haya hecho impugnación alguna por escrito u oralmente, ha-biéndose limitado su abogado a solicitar de esta corte en mo-ción notificada al abogado del apelante que se tenga al deman-dante por desistido de la demanda toda vez que ha recibido la suma de $500 cuyo pago se ordenó por la sentencia apelada.
La parte demandada y apelante nada ha alegado en contra de la moción de la demandante apelada, ni por modo ex-preso ha desistido de su recurso.
No creemos necesario ese desistimiento expreso para de-sestimar el recurso, pues habiendo sido satisfecha al deman-dante la suma de $500 a cuyo pago fué condenado el deman-dado y desistido en su consecuencia de la demanda que es la-base del juicio, carece de finalidad práctica entrar a conside-rar y resolver dicho recurso en su fondo.
Véase el caso ex parte Eusebio Sánchez e Inocencio Arduén decidido en febrero 13 del corriente año.
Procede desestimar la apelación.

Desestimada la apelación.

Jueces concurrentes: .Sres. Asociados Wolf, del Toro y Aldrey.